DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 03-18-2021 is acknowledged.
Claims included in the prosecution are 28-37 and 41-42.
	In view of the amendments to the claims, the 112 2nd paragraph rejection is withdrawn.
	The following are the rejections.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
2.	Claims 28-31, 33-34, 36, 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Garraway (US 2016/0193147).
	Garraway teaches transfersomes containing micronutrients for topical administration. The transfersomes contain lecithin and a surfactant. The surfactants 
	Although the lipid: surfactant ratios fall within the claimed ratios, it is unclear from Garraway as to how much of the micronutrient is in the transfersomes, since the amount of micronutrients depends of on the micronutrient such as sodium or potassium which form easily water soluble salts, it would have been obvious to one of ordinary skill in the art to manipulate the amounts of the micronutrients which also depends on the condition of the patient and severity of the conditions with a reasonable expectation of success.
	Garraway teaches B vitamins and other vitamins as micronutrients. It would have been obvious to one of ordinary skill in the art to other micronutrients such as B12 with a reasonable expectation of success since liposomes and transfersomes are art known active agent delivery systems.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that Garraway discloses very broad range of lipid:surfactant ratios and a person of ordinary skill shall not be motivated to optimize a parameter, in present case the lecithin: edge activator, if there is no evidence or teaching in the art that a particular parameter affected the result.
	This argument is not persuasive. First of all, the rejection is a 103 rejection and not a 102 rejection and Garraway is suggestive of the claimed broad ratios and applicant has not shown any unexpected results obtained by using the ratios suggested max and AUC recited in instant claims is compared to the administration of an oral composition and applicant has not shown that Garraway’s topically administered composition does not behave the same way as instant composition.
	The rejection is maintained.

With regard to the amount of micronutrient, the examiner points out that the term, micronutrient encompasses several compounds including sodium salts, potassium salts, water soluble vitamins, fat soluble vitamins with different water or organic solvent solubilities and it is within the skill of the art to vary the concentrations of these compounds in the solvents, if more micronutrient is desired to be encapsulated; this encapsulated amount also depends upon the condition to be treated and the severity of the condition and other parameters.
3.	Claims 28-31, 33-34, 36-37 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Cevc (6,165,500) or Cevc (7,591,949). 
Cevc 500 discloses lecithin vesicles containing an edge activator and  micronutrient, ascorbic acid or NaCl. According to Cevc any water soluble or fat soluble active agents, The edge activators taught are sodium chloride (Micronutrient and salt), 
Although the lipid: surfactant ratios fall within the claimed ratios, it is unclear from Cevc 500 as to how much of the micronutrient is in the transfersomes; however,  since the amount of micronutrients depends of on the micronutrient such as sodium or potassium which form easily water soluble salts, it would have been obvious to one of ordinary skill in the art to manipulate the amounts of the micronutrients which also depends on the condition of the patient and severity of the conditions with a reasonable expectation of success.
He does not however teach other claimed micronutrients. However, it would have been obvious to one of ordinary skill in the art to encapsulate any micronutrient in view of Cevc’s teaching that any water soluble or lipid soluble micronutrient could be encapsulated.  It would have been obvious to one of ordinary skill in the art to other micronutrients such as B12 with a reasonable expectation of success since liposomes and transfersomes are art known active agent delivery systems.
Cevc 949 discloses lecithin vesicles containing an edge activator and a micronutrients, ascorbic acid, tocopherols or cysteine or glutathione for topical application (transdermal patch. The edge activators taught are sodium cholate (Micronutrient and salt), sodium deoxycholate, Tween 20 and Tween 80. The amount of lecithin and edge activator falls within the claimed limits (Abstract, col. 3, lines 4-21, col. 7, lines 4-22, col. 8, line 37 through col. 9, line 17, col. 10, lines 42-62, col. 11, lines30-
	What is lacking in Cevc 949 is the teaching of the ratio of the micronutrient in the transfersomes; however, since the amount of micronutrients depends of on the micronutrient such as sodium or potassium which form easily water soluble salts, it would have been obvious to one of ordinary skill in the art to manipulate the amounts of the micronutrients which also depends on the condition of the patient and severity of the conditions with a reasonable expectation of success.
	Although Cevc in 500 and 947 teaches many active agents, vitamins in general and vitamin C in particular which could be encapsulated within the liposomes he does not specifically teach claimed B12 and other vitamins. It would have been obvious to one of ordinary skill in the art to other micronutrients such as B12 with a reasonable expectation of success since liposomes and transfersomes are art known active agent delivery systems.
Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant’s arguments regarding Cevc 500 and 947 are similar to those raised for Garraway, with regard to ratios and therefore, same response is applicable. Applicant argues that the claims have been amended to recite ratios and Cevc 500 and  Cevc 947 do not disclose the ratios. This argument is not persuasive. As pointed out above, both Cevc 500 and  Cevc 947 teach the lipid:surfactant ratios which fall within the claimed ratios. With regard to the amount of micronutrient, the examiner points out that the term, micronutrient encompasses several compounds including sodium salts, potassium salts, water soluble vitamins, fat soluble vitamins with different water or .
4.	Claims 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Cevc (6,165,500) or Cevc (7,591,949) or Garraway (US 2016/0193147 in combination with Ali (US 2002/0052518), Boderke (US 2014/0248332) by themselves or in combination. 
	The teachings of Cevc 500, Cevc 949 and Garraway have been discussed above.
	What is lacking in Cevc 500, Cevc 949 or Garraway is the teaching of the use of PEG 200 or PEG 400.
	Boderke while disclosing liposomal compositions containing lecithin teaches the use of PEG 200 (Abstract, 0034, 0036, 0039, 0177).
	Ali similarly teaches that either Tween 80 or PEG-400 could be used in liposomal composition (Abstract and 0015).
	The use of either PEG 200 or PEG 400 in the compositions would have been obvious to one of ordinary skill in the art with a reasonable expectation of success since PEG 200 or PEG 400 are known to be used in liposomal compositions as taught by Boderke and Ali respectively.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already addressed applicant’s arguments regarding Cevc 500, Cevc 949 and Garraway.
.
5.	Claims 37 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Garraway (US 2016/0193147), Cevc (6,165,500) or Cevc (7,591,949), Garraway (US 2016/0193147) by themselves or in combination, in further combination with Janoff (6,406,713).
	The teachings of Cevc 500, Cevc 949 and Garraway have been discussed above. Garraway teaches the use of solvents and co-solvents for the preparation of transfersomes, but does not teach a method of preparation. The method of preparation of transfersomes (liposomes) taught by Cevc involves the dissolution of the alcoholic solutions of the phospholipid and lipid soluble material and mixing it with aqueous solution to form liposomes (see col. 54, lines 20-34 for example of 500). Cevc does not teach the evaporation of the liposomal solution to form a dry material and rehydrate it again to reform liposomes. However, it is well known in the art of liposomes that the liposomes can be lyophilized and rehydrated when necessary to reform liposomes. Thus, it would have been obvious to one of ordinary skill in the form to store the liposomes in a dry state and rehydrate the dry form when desired to form liposomes. 
	Janoff teaches a method of preparation of drug encapsulated liposomes. According to Janoff, several methods of the preparation of liposomes are known and in the method taught by Janoff, the drug (lipophilic drug) and phospholipid solution in a solvent is lyophilized re-dissolved in a solvent and rehydrated again (Abstract, col. 4, lines 46-64, col. 9, lines 32-65, col. 12, lines 6-51).

	Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already addressed applicant’s arguments regarding Cevc 500, Cevc 949 and Garraway.
	Applicant argues that Janoff at best teaches a method of preparation of drug encapsulated liposomes and that  according to Janoff several methods of the preparation are known and, in the method, taught by Janoff, the drug (lipophilic drug) and phospholipid solution in a solvent is lyophilized, re-dissolved in solvent and rehydrated again and that Janoff fails to disclose, teach, suggest or even emphasize the ratio of micronutrient, lecithin and edge activator.
	This argument is not persuasive since it is well-known in the art of liposomes that active agents are dissolved in a suitable solvent, for hydrophilic active agents it is the aqueous medium and for lipophilic active agents it is an organic solvent. Instant claims recite both lipophilic and hydrophilic active agents and therefore, dissolving the active agent therefore, depends on the nature of the active agent. With regard to the edge activator, the examiner points out that edge activators are surfactants and hydrophilic and therefore, for the preparation of transfersomes, it is within the skill of the art to .
6.	Claims 28-31, 33-34,36 and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Cevc (6,165,500) or Cevc (7,591,949) or Garraway (US 2016/0193147) in view of Anderson (US 2016/0120986) or Jennings-Spring (2011/0003748).
	Cevc 500, Cevc 949 and Garraway do not teach topical application of vitamin B12 or folic acid.
	Anderson teaches that several active agents can be administered topical and transdermally (0109-0110). They includes minerals and vitamins (0117), vitamin B12 (0124) through delivery vehicles such as liposomes and microparticles (0029).
	Jennings-Spring teaches that compounds such as vitamin B12, estrogen, testosterone folic acid can be administered by a transdermal patch (0035 and 0044).
	The use of compounds such as B12 or folic acid in the compositions containing lecithin and edge activator of  Cevc 500 or 949 or Garraway would have been obvious to one of ordinary skill in the art with a reasonable expectation of success since these compounds are known to be administered topically as evident from Anderson and Jennings-Spring respectively.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The arguments regarding the references of Cevc 500, Cevc 949 and Garraway have been discussed above. Applicant’s only argument is that Anderson and .
7.	Claims 28-31, 33-34, 36-37 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Cevc (6,165,500) or Cevc (7,591,949) or Garraway (US 2016/0193147),  in combination with Fitzgerald (US 2015/0247143).
	The teachings of Cevc 500, Cevc 949 and Garraway have been discussed above. As pointed out above Cevc and Garraway do not teach vitamins such as B12 and cofactors such as folic acid in the transfersomes. 
	Fitzgerald teaches transfersomes for the topical administration. The active agents which could be used include vitamins and cofactors. One vitamin taught by Fitzgerald is vitamin B12 and cofactor taught is folic acid. The topical mode of administration includes transdermal patches, lotions, creams and gel. The surfactants which could be used include PEG 400 (Abstract, 0526-0528, 0530, 0542, 0616, 0618, 0637, 0639, 0641, 0707, 0708 and 0717).
	The use of compounds such as B12 or folic acid in the compositions containing lecithin and edge activator of Cevc 500 or 949 or Garraway would have been obvious to one of ordinary skill in the art with a reasonable expectation of success since these compounds are known to be administered topically as evident from Fitzgerald. 
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The arguments regarding the references of Cevc 500, Cevc 949 and Garraway have been discussed above. Applicant argues that  Fitzgerald also fails to .
8.	Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over 1) Cevc (6,165,500) or Cevc (7,591,949) or Garraway (US 2016/0193147); OR  2) Cevc (6,165,500) or Cevc (7,591,949) or Garraway (US 2016/0193147) in view of Anderson (US 2016/0120986) or Jennings-Spring (2011/0003748); OR 3) unpatentable over Cevc (6,165,500) or Cevc (7,591,949)  or Garraway (US 2016/0193147) in combination with Fitzgerald (US 2015/0247143), all three as set forth above, further in view of Lloyd (US 2005/0281852).
	The teachings of Cevc 500, Cevc 949, Garraway, Anderson, Jennings-Spring and Fitzgerald have been discussed above. Cevc teaches the topical formulations and the compositions in the form of gels. Cevc and the other references do not teach that the topical formulation be in the form of a peel-off gels.
	Lloyd while disclosing cosmetic compositions containing zinc salts and vitamins teaches that the topical formulations could be in the form of a paste, liquid or a peeling gel (Abstract, Fig. 2, 0015-0021, 0031 and claim 4).
	The formulate the topical gel compositions taught by Cevc to a desired  form such as a peeling gel would have been obvious to one of ordinary skill in the art with a 
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The arguments regarding the references of Cevc 500, Cevc 949 and Garraway have been discussed above. Applicant provides no specific arguments expect stating that Lloyd fails to cure the deficiencies of Cevc 500, 947 and Garraway.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612